Citation Nr: 1010378	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to March 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In July 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the claim.  The case has been returned to 
the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In July 2009, the Board remanded the Veteran's claim to the 
AMC to afford the Veteran with a medical examination in order 
to determine the etiology or onset of his currently diagnosed 
sleep apnea.  When VA obtains a medical opinion, the 
clinician must support his or her conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(citing Tucker v. West, 11. Vet. App. 369, 374 (1998)).  An 
examination report should include a discussion of relevant 
points for the Board to consider in making a fully informed 
determination of whether a medical opinion contains 
sufficient information to prevent the Board from exercising 
independent medical judgment.  Id. (citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  The United States Court 
of Appeals for Veterans Claims' non-exhaustive list of 
examples of relevant points that could be included in an 
examination report includes why the examiner finds cited 
studies persuasive or unpersuasive, whether the veteran has 
other risk factors for developing the claimed condition, and 
whether the claimed condition has manifested itself in an 
unusual manner.  Id.  The Stefl court then held that "a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  Id. at 125.   

Although the Veteran was afforded an examination and medical 
opinion in August 2009, the examiner did not "provide a 
comprehensive report including complete rationales for all 
conclusions reached" as requested in the remand directive.  
Rather, the examiner made a conclusory statement that it is 
less likely than not that the Veteran's obstructive sleep 
apnea is related to his active military service.  Therefore, 
the examiner's opinion is inadequate and a supplemental 
opinion from either Dr. A.S.C. or Dr. Z.Q. is required with 
respect to the Veteran's claimed disability before the claim 
can be adjudicated.    

Accordingly, the case is REMANDED for the following action:

1.  A supplemental opinion should be 
obtained from the August 2009 VA medical 
examiner, Dr. Z.Q., or the examination 
report cosigner, Dr. A.S.C., with respect 
to the Veteran's claimed obstructive sleep 
apnea.  Dr. Z.Q. or Dr. A.S.C. should 
specifically state the reasons they 
believe the Veteran's obstructive sleep 
apnea is less likely than not related to 
his active military service.  

Please send the claims folder to Dr. Z.Q. 
or Dr. A.S.C. for the supplemental 
opinion. 

If neither Dr. Z.Q. nor Dr. A.S.C. is 
available, please obtain the requested 
supplemental opinion from another 
appropriate clinician.  The clinician 
should provide an opinion based on review 
of the claims folder on whether or not the 
Veteran's obstructive sleep apnea is at 
least as likely as not (i.e., probability 
of 50 percent) etiologically related to 
the Veteran's active military service.

Any opinion must be supported by a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.	After any additional development deemed 
necessary is undertaken, the AMC should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


